       Case 4:18-cv-05434-JSW Document 94 Filed 12/23/19 Page 1 of 6




 1 QUINN EMANUEL URQUHART &                   COOLEY LLP
   SULLIVAN, LLP                              HEIDI L. KEEFE (178960)
 2 Kevin P.B. Johnson (Bar No. 177129)        (hkeefe@cooley.com)
   kevinjohnson@quinnemanuel.com              MARK R. WEINSTEIN (193043)
 3 Victoria F. Maroulis (Bar No. 202603)      (mweinstein@cooley.com)
   victoriamaroulis@quinnemanuel.com          MATTHEW J. BRIGHAM (191428)
 4 555 Twin Dolphin Drive, 5th Floor          (mbrigham@cooley.com)
   Redwood Shores, CA 94065                   LOWELL D. MEAD (223989)
 5 Telephone: (650) 801-5000                  (lmead@cooley.com)
   Facsimile: (650) 801-5100                  BENJAMIN S. LIN (232735)
 6                                            (blin@cooley.com)
   James R. Asperger (Bar No. 83188)          MARK A. ZAMBARDA (314808)
 7 jamesasperger@quinnemanuel.com             (mzambarda@cooley.com)
   Yury Kapgan (Bar No. 218366)               3175 Hanover Street
 8 yurykapgan@quinnemanuel.com                Palo Alto, CA 94304-1130
   865 S. Figueroa Street, 10th Floor         Telephone: (650) 843-5000
 9 Los Angeles, CA 90017                      Facsimile: (650) 849-7400
   Telephone: (213) 443-3000
10 Facsimile: (213) 443-3100                  MICHAEL G. RHODES (116127)
                                              (rhodesmg@cooley.com)
11 Jordan R. Jaffe (Bar No. 254886)           MATTHEW D. CAPLAN (260388)
   jordanjaffe@quinnemanuel.com               (mcaplan@cooley.com)
12 Iman Lordgooei (Bar No. 251320)            101 California Street
   imanlordgooei@quinnemanuel.com             San Francisco, CA 94111-5800
13 Jonathan Tse (Bar No. 305468)              Telephone: (415) 693-2000
   jonathantse@quinnemanuel.com               Facsimile: (415) 693-2222
14 50 California Street, 22nd Floor
   San Francisco, CA 94111                    Attorneys for Plaintiff
15 Telephone: (415) 875-6600                  FACEBOOK, INC.
   Facsimile: (415) 875-6700
16
   Attorneys for Defendants
17 BLACKBERRY LIMITED and
   BLACKBERRY CORPORATION
18

19                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
20                                 OAKLAND DIVISION

21
       FACEBOOK, INC.,                           Case No. 4:18-cv-05434-JSW
22
              Plaintiff,
23                                               JOINT MOTION REGARDING
                     v.                          BRIEFING SCHEDULE FOR
24                                               BLACKBERRY’S MOTION FOR LEAVE
       BLACKBERRY LIMITED, and                   TO AMEND ITS INVALIDITY
25     BLACKBERRY CORPORATION,                   CONTENTIONS
26            Defendants.

27

28

                                                              CASE NO. 4:18-CV-05434-JSW
                                             JOINT MOTION REGARDING BRIEFING SCHEDULE
        Case 4:18-cv-05434-JSW Document 94 Filed 12/23/19 Page 2 of 6




 1          Pursuant to Local Rule 7-11, Plaintiff Facebook, Inc. (“Facebook”) and Defendants

 2 BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”) (collectively, with

 3 Facebook, the “Parties”), by and through their respective counsel, respectfully submit the following

 4 joint motion and proposed order to extend and modify the deadline for Facebook to submit its

 5 opposition to Blackberry’s Motion for Leave to Amend its Invalidity Contentions (“Motion”).

 6          WHEREAS, on December 5, 2019, the Parties met and conferred on BlackBerry’s proposed

 7 supplemental invalidity contentions and discussed amending the briefing schedule;

 8          WHEREAS, on December 10, 2019, the Parties agreed on a briefing schedule where

 9 BlackBerry would file its Motion on December 19, 2019, Facebook would file its opposition to the

10 Motion on January 10, 2020, and BlackBerry would file its reply to the Motion on January 17, 2020;

11          WHEREAS, on December 19, 2019, BlackBerry filed its Motion;

12          WHEREAS, the Court referred the Motion to Magistrate Judge Corley for decision;

13          WHEREAS, Magistrate Judge Corley set the Motion for hearing on February 13, 2020 and

14 set Facebook’s opposition due January 3, 2020 and BlackBerry’s reply due January 10, 2020 (Dkt.

15 No. 93);

16          WHEREAS, Facebook requires additional time to prepare its opposition in light of holiday

17 vacation and travel schedules, and BlackBerry agrees to provide Facebook additional time to do so;

18          NOW, THEREFORE, IT IS HEREBY AGREED by and among counsel for the Parties,

19 subject to the approval of the Court, that the deadline for Facebook to file its opposition to

20 BlackBerry’s Motion be extended to January 10, 2020 and the deadline for BlackBerry’s reply to

21 January 17, 2020. This extension does not affect any other existing deadline in this case. The parties

22 have previously sought extensions of the deadlines to answer (Dkt. 18), to exchange initial

23 disclosures, infringement contentions, to amend pleadings (Dkt. 28), for claim construction

24 exchanges (Dkt. 44, 46), and for BlackBerry to file its declaration in support of Facebook’s motion

25 to seal (Dkt. 55).

26          Pursuant to the Joint Motion to Extend Time for Facebook’s Opposition to Blackberry’s

27 Motion for Leave to Amend its Invalidity Contentions, IT IS SO ORDERED.

28

                                                      -2-                CASE NO. 4:18-CV-05434-JSW
                                                        JOINT MOTION REGARDING BRIEFING SCHEDULE
      Case 4:18-cv-05434-JSW Document 94 Filed 12/23/19 Page 3 of 6




 1

 2

 3 Dated: _________________                    ___________________________
                                               Hon. Jacqueline Scott Corley
 4                                             United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -3-                CASE NO. 4:18-CV-05434-JSW
                                           JOINT MOTION REGARDING BRIEFING SCHEDULE
      Case 4:18-cv-05434-JSW Document 94 Filed 12/23/19 Page 4 of 6




 1 DATED: December 23, 2019        QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP
 2

 3
                                   By   /s/ Iman Lordgooei
 4                                      Iman Lordgooei
 5                                      James R. Asperger (Bar No. 83188)
 6                                      jamesasperger@quinnemanuel.com
                                        Yury Kapgan (Bar No. 218366)
 7                                      yurykapgan@quinnemanuel.com
                                        865 S. Figueroa Street, 10th Floor
 8                                      Los Angeles, CA 90017
                                        Telephone: (213) 443-3000
 9
                                        Facsimile: (213) 443-3100
10
                                        Kevin P.B. Johnson (Bar No. 177129)
11                                      kevinjohnson@quinnemanuel.com
                                        Victoria F. Maroulis (Bar No. 202603)
12                                      victoriamaroulis@quinnemanuel.com
13                                      555 Twin Dolphin Drive, 5th Floor
                                        Redwood Shores, CA 94065
14                                      Telephone: (650) 801-5000
                                        Facsimile: (650) 801-5100
15
                                        Jordan R. Jaffe (Bar No. 254886)
16
                                        jordanjaffe@quinnemanuel.com
17                                      Iman Lordgooei (Bar No. 251320)
                                        imanlordgooei@quinnemanuel.com
18                                      Jonathan Tse (Bar No. (305468)
                                        jonathantse@quinnemanuel.com
19                                      50 California Street, 22nd Floor
20                                      San Francisco, CA 94111
                                        Telephone: (415) 875-6600
21                                      Facsimile: (415) 875-6700

22                                      Attorneys for Defendants
                                        BLACKBERRY LIMITED and BLACKBERRY
23                                      CORPORATION
24

25

26

27

28

                                         -4-                 CASE NO. 4:18-CV-05434-JSW
                                            JOINT MOTION REGARDING BRIEFING SCHEDULE
       Case 4:18-cv-05434-JSW Document 94 Filed 12/23/19 Page 5 of 6




 1 Dated: December 23, 2019             COOLEY LLP

 2

 3                                      /s/ Lowell D. Mead
                                        Lowell D. Mead
 4
                                        HEIDI L. KEEFE (178960)
 5                                      (hkeefe@cooley.com)
                                        MARK R. WEINSTEIN (193043)
 6                                      (mweinstein@cooley.com)
                                        MATTHEW J. BRIGHAM (191428)
 7                                      (mbrigham@cooley.com)
                                        LOWELL D. MEAD (223989)
 8                                      (lmead@cooley.com)
                                        BENJAMIN S. LIN (232735)
 9                                      (blin@cooley.com)
                                        MARK A. ZAMBARDA (314808)
10                                      (mzambarda@cooley.com)
                                        3175 Hanover Street
11                                      Palo Alto, CA 94304-1130
                                        Telephone: (650) 843-5000
12                                      Facsimile: (650) 849-7400
13                                      COOLEY LLP
                                        MICHAEL G. RHODES (116127)
14                                      (rhodesmg@cooley.com)
                                        MATTHEW D. CAPLAN (260388)
15                                      (mcaplan@cooley.com)
                                        101 California Street
16                                      San Francisco, CA 94111-5800
                                        Telephone: (415) 693-2000
17                                      Facsimile: (415) 693-2222
18
                                        Attorneys for Plaintiff
19                                      FACEBOOK, INC.
20

21

22

23

24

25

26

27

28

                                          -5-                 CASE NO. 4:18-CV-05434-JSW
                                             JOINT MOTION REGARDING BRIEFING SCHEDULE
        Case 4:18-cv-05434-JSW Document 94 Filed 12/23/19 Page 6 of 6




 1                                ATTESTATION OF CONCURRENCE
 2          I am the ECF user whose ID and password are being used to file this document. Pursuant

 3 to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has concurred in

 4 the filing of this document.

 5

 6 Dated: December 23, 2019

 7                                                          /s/ Lowell D. Mead

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -6-                 CASE NO. 4:18-CV-05434-JSW
                                                         JOINT MOTION REGARDING BRIEFING SCHEDULE
